PER CURIAM.
There seems to have be* sufficient testimony introduced without obje *1143on, tending to show that the gas ranges, the abject of this action, were the property of le Northern Union Gas Company at the time aey were agreed to be conveyed to the plaintiff y the defendants, which agreement was after-rards consummated. Upon the question of merer of the contract made between the parties i the subsequent warranty deed given by the efendant, this court, in the case of Wynne . Friedman (Dec. Term) 96 N. Y. Supp. 838, eld upon a similar state of facts that no merger iok place, and a judgment for the value of be ranges was affirmed. Judgment reversed, nd new trial ordered, with costs to appellant o abide the event.